Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-7, 9-10, 13-18 are pending in the current application.
2.	This application is a DIV of 16/035,164 07/13/2018 PAT 10688112, which claims benefit of 62/532,013 07/13/2017.
Claim Rejections/Objections Withdrawn
3.	The rejection of claims 1-7, 9-10, 13-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is withdrawn based upon the amendments.   	
Conclusion
4.	 Claims 1-7, 9-10, 13-18 are allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID K O'DELL/Primary Examiner, Art Unit 1625